Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/24/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (specifically the search report issued by Taiwan was neither provided by applicant nor available in examiner search; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "closely" in claim 1 is a relative term which renders the claim indefinite.  The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not know how close the first wick needs to be to the second plate member to be met by the claim limitation.
The term "commercially pure titanium" in claim 2 is a relative term which renders the claim indefinite.  The term "commercially pure titanium" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not know how at what point titanium would be considered “commercially pure” to be met by the claim limitation.
Claim 2 is further indefinite for having a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 2 recites the broad recitation “the holding-down member can be made of a metal or a non-metal material”, and the claim also recites “the metal material for making the holding-down member being selected from the group consisting of gold, silver, copper, iron, aluminum, an aluminum alloy, commercially pure titanium, a titanium alloy, and stainless steel; and the non-metal material for making the holding-down member being selected from the group consisting of a graphite material, a ceramic material and a polymeric material” which is the narrower statement of the range/limitation and unclear if they are required by the claim.
The term "densely” in claim 6 is a relative term which renders the claim indefinite.  The term "densely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not know what degree of perforation would be considered dense enough to meet the claim limitation.
The term "sparsely” in claim 6 is a relative term which renders the claim indefinite.  The term "sparsely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not know what degree of perforation would be considered dense enough to meet the claim limitation.
Claims 2-7 are rejected for dependence form one or more of the above claims.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oniki et al. (U.S. PGPub 2010/0157535).
Regarding claim 1, Oniki teaches a heat dissipation unit (Fig. 18), comprising a main body (element 70) including a first plate member (element 2) and a second plate member (element 3) closed to each other to together define an airtight chamber in between them (per fig. 18); a working fluid (abstract) being filled in the airtight chamber (see claim 1); a first wick stricture layer (element 33) and a holding-down member (element 31) being provided between the first and the second plate member received in the airtight chamber, and the holding-down member being located above the first wick structure layer (per fig. 18), such that the first wick structure is held down by the holding-down member to be closely and flatly attached to the second plate member (per Fig. 18, note that “held down” is extremely broad and merely putting weight on something form above  can be considered to do so).
Regarding claim 2, Oniki teaches the first and the second plate member are made of copper (Para. 0091); and wherein the holding-down member can be made of a metal or a non-metal material; the metal material for making the holding-down member being silver, copper, aluminum, an aluminum alloy, stainless steel (para. 0096). 
Regarding claim 3, Oniki teaches wherein any one of the first and the second plate member is provided on one side surface with a second wick structure layer (element 32); and the second wick structure layer being selected from the group consisting of a powder-sintered structure, a mesh-like structure, a plurality of grooves, and a fibrous structure (para. 0096).
Regarding claim 4, Oniki teaches the holding-down member has a first side and an opposite second side (per fig. 18), and is provided with a plurality of perforations (as a mesh material it must have gaps meeting the limitations); the perforations communicating the first side with the second side (per Fig. 18) the perforations having a shape any other geometrical shape (examiner notes that this limitation is extremely broad and as such any shape of the mesh openings may be considered to fall within “geometrical shape”).
Regarding claim 5, Oniki inherently teaches the perforations provided on the holding-down member are distributed and arranged in a manner selected from the group consisting of a regular array and an irregular array (examiner notes this limitation is extremely broad as the openings of any mesh will have to be considered either one or the other thus meeting the claim limitation, also see Fig. 3A-4A).
Regarding claim 6, Oniki inherently teaches the perforations provided on the holding-down member are distributed and arranged in a manner selected from the group consisting of a densely distributed manner and a sparsely distributed manner (examiner notes this limitation is extremely broad as the openings of any mesh will have to be considered either one or the other thus meeting the claim limitation, also see Fig. 3A-4A).
Regarding claim 7, Oniki teaches the first wick structure layer is a woven mesh structure (per element 33 and fig. 3A-4A).
                              
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763